Illinois Official Reports

                                          Supreme Court



                                      In re N.C., 2014 IL 116532




Caption in Supreme           In re N.C., a Minor (The People of the State of Illinois, Appellant, v.
Court:                       Nichole G., Appellee, and the Department of Healthcare and Family
                             Services, Intervenor-Appellee).



Docket No.                   116532



Filed                        June 19, 2014



Held                         The State has standing to raise parentage issues in a child neglect
(Note: This syllabus         proceeding, but there must be compliance with the Parentage Act; and
constitutes no part of the   where a man who married the mother after the birth signed a voluntary
opinion of the court but     acknowledgement of paternity, but DNA evidence subsequently
has been prepared by the     excluded his fatherhood, the State was not among those statutorily
Reporter of Decisions        entitled to initiate a paternity challenge (although the guardian
for the convenience of       ad litem was), and its motion to dismiss the man as a party should not
the reader.)                 have been granted.




Decision Under               Appeal from the Appellate Court for the Third District; heard in that
Review                       court on appeal from the Circuit Court of Peoria County, the Hon.
                             Mark E. Gilles, Judge, presiding.




Judgment                     Affirmed.
     Counsel on              Lisa Madigan, Attorney General, of Springfield, and Jerry Brady,
     Appeal                  State’s Attorney, of Peoria (Jane Elinor Notz, Deputy Solicitor
                             General, and Timothy M. Maggio, Assistant Attorney General, of
                             Chicago, and Patrick Delfino, Terry A. Mertel and Mark A. Austill, of
                             the Office of the State’s Attorneys Appellate Prosecutor, of Ottawa, of
                             counsel), for the People.

                             Louis P. Milot, of Peoria, for appellee.

                             Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                             Solicitor General, and Diane M. Potts, Deputy Attorney General, of
                             Chicago, of counsel), for intervenor-appellee.

                             Robert F. Harris, Cook County Public Guardian, of Chicago (Kass A.
                             Plain and Christopher Williams, of counsel), amicus curiae.

                             Bruce A. Boyer, of Chicago, for amicus curiae Civitas ChildLaw
                             Clinic.

                             Chlece Neal, Miriam Hallbauer and Richard T. Cozzola, of Chicago,
                             for amicus curiae LAF.




     Justices                JUSTICE KILBRIDE delivered the judgment of the court, with
                             opinion.
                             Justices Freeman, Thomas, Karmeier, and Burke concurred in the
                             judgment and opinion.
                             Justice Theis specially concurred, with opinion, joined by Chief
                             Justice Garman.




                                              OPINION

¶1         This appeal asks whether the State has standing in a juvenile neglect proceeding (705 ILCS
       405/1-1 et seq. (West 2012)) to challenge the paternity of a man, Alfred C., who signed a
       voluntary acknowledgement of paternity under the Illinois Parentage Act of 1984 (Parentage
       Act) (750 ILCS 45/1 et seq. (West 2012)). Four days after the birth of the minor, N.C., the
       State filed a juvenile neglect petition seeking to have N.C. adjudicated neglected and made a


                                                 -2-
     ward of the court. On the State’s motion, the circuit court of Peoria County dismissed Alfred
     from the neglect proceedings, based on DNA evidence establishing that he was not N.C.’s
     biological father.
¶2       Following adjudicatory and dispositional hearings, the circuit court found that N.C. was
     neglected and the respondent mother, Nichole G., was unfit, made N.C. a ward of the court,
     and named the Department of Children and Family Services as N.C.’s guardian. A majority of
     the appellate court reversed, concluding that the State did not have standing to challenge
     Alfred’s paternity in the neglect proceedings and, even if it had standing, the State did not
     comply with the applicable statutory provisions. The appellate court remanded the matter to
     the circuit court for new neglect proceedings that would include Alfred. For the reasons that
     follow, we affirm the appellate court’s judgment, and remand with directions.

¶3                                         I. BACKGROUND
¶4        Respondent, Nichole G., gave birth to N.C. on February 17, 2012, at Proctor Hospital in
     Peoria, Illinois. Nichole was not married at the time. The following day, February 18, 2012,
     Nichole and her boyfriend, Alfred C., executed a voluntary acknowledgement of paternity of
     N.C., referred to by the parties and the lower courts in this case as a VAP.
¶5        The VAP advised Alfred that it constituted a legal document that operated “the same as a
     court order determining the legal relationship between a father and child.” The VAP expressly
     imposed a legal responsibility on Alfred to provide financial support for N.C. until the age of
     18 years, including child support and medical support. The VAP did not grant Alfred a right to
     custody or visitation, but it did provide him the right to seek custody or visitation from the
     court. Alfred was also entitled to all notices of adoption proceedings. Both Nichole and Alfred
     had the right to rescind the VAP by signing a “Rescission of VAP” form within 60 days of the
     earlier of the acknowledgement’s execution or a proceeding relating to the child. The VAP also
     explicitly waived Alfred’s right to genetic testing.
¶6        On February 21, 2012, four days after Nichole gave birth to N.C. and three days after
     Nichole and Alfred executed the VAP, the Department of Children and Family Services
     (DCFS) took N.C. into protective custody. On February 22, 2012, DCFS filed a petition in the
     circuit court of Peoria County alleging juvenile neglect under section 2-13 of the Juvenile
     Court Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-13 (West 2012)). The petition
     identified Nichole as N.C.’s mother and Alfred as N.C.’s father. The petition contained
     separate allegations against Nichole and Alfred to support the charges.
¶7        Specifically, the petition alleged that Nichole: (1) had been adjudicated an unfit parent in
     previous proceedings for her other three children; (2) had not subsequently been found to be a
     fit parent; (3) had two paramours who committed physical acts of violence against Nichole or
     her children; and (4) had a criminal history of retail theft in 2010. The petition alleged that
     Alfred (1) was bipolar and was not taking his medication; (2) had anger management issues;
     (3) was homeless after being “kicked out” of his sister’s house; and (4) had an extensive
     criminal history. Alfred’s criminal history included resisting police officers in 2011; harassing
     a witness, unlawful restraint, and resisting arrest in 2006; threatening a public official in 2004;
     aggravated battery and possession of an explosive or incendiary device in 2000; battery,



                                                  -3-
       criminal damage to property, and disorderly conduct in 1998; battery and resisting a police
       officer in 1994; battery in 1991; and reckless conduct in 1984.
¶8         On February 23, 2012, the circuit court entered an order for temporary shelter care, placed
       N.C. in the custody of DCFS, and appointed a guardian ad litem (GAL) to represent N.C.’s
       interests. The court also entered an order identifying Alfred as the “legal” father based on the
       VAP and appointed separate counsel for Nichole and Alfred.
¶9         On February 28, 2012, Nichole and Alfred filed answers to the State’s neglect petition.
       Both stipulated that the State would call witnesses at the adjudicatory hearing who would
       support all of the allegations against Alfred.
¶ 10       Also on February 28, 2012, the State made an oral request for genetic testing on Alfred
       “due to the VAP.” None of the parties objected to this motion. The court granted the State’s
       request and ordered the parties to cooperate. The court also ordered DCFS to schedule and pay
       for the testing.
¶ 11       On March 6, 2012, Nichole and Alfred got married. The next day, March 7, 2012, Nichole
       and Alfred participated in a DCFS integrated assessment interview conducted by two
       caseworkers from Family Core. Based on the interview statements made by Nichole and
       Alfred, the caseworkers created a report summarizing the background of N.C.’s case and the
       personal history of Alfred and Nichole.
¶ 12       In pertinent part, the report noted that Alfred signed the VAP stating he was N.C.’s father,
       but the report claimed that Nichole “questioned paternity.” Alfred and Nichole gave slightly
       conflicting accounts of their relationship, but both stated that they initially met at the Peoria
       bus station in either 2009 or 2010. They dated briefly, until Alfred moved to southern Illinois.
¶ 13       Alfred told the screeners that he returned to Peoria in December 2011, when he and
       Nichole started dating again. Nichole, however, told screeners that Alfred returned to Peoria in
       May 2011, and they resumed their relationship. Nichole stated that she first had sexual
       relations with Alfred in May 2011. Nichole further explained that she also “dated” another
       man, Joseph R., from May 2011 until December 2011.
¶ 14       Alfred told the screeners that he was “very confident” that N.C. was his child. Nichole,
       however, told the screeners that she “tried” to explain to Alfred that he is likely not N.C.’s
       father. Nichole suggested that N.C.’s biological father was her former boyfriend, Joseph R.
       Nichole explained that she was dating Joseph R. when she became pregnant with N.C.
¶ 15       In the final section of Alfred’s interview, the screeners concluded that it is “highly likely”
       that Alfred was not N.C.’s biological father. The screeners further concluded that Alfred’s
       “active, untreated mental health symptoms, combined with his lifestyle, significant criminal
       history, and suspected domestic violence are also concerns when considering any role he may
       play in providing care to [N.C.], either as her determined father or as [Nichole’s] husband.”
¶ 16       On March 16, 2012, LabCorp, a genetic testing company, took samples from Alfred and
       N.C. for DNA analysis consistent with the trial court’s prior order for genetic testing. On April
       1, 2012, LabCorp issued a report concluding that Alfred was not the biological father of N.C.,
       calculating the probability of Alfred’s paternity at 0.00%.
¶ 17       On April 3, 2012, the State filed a “Motion for Declaration of Non-Paternity,” citing
       LabCorp’s report finding that Alfred was not N.C.’s biological father. The State sought a
       declaration that Alfred “is not the legal father of [N.C.],” and asked that Alfred “be removed as

                                                   -4-
       a party” from the neglect proceeding. The State did not cite any specific statutory provision in
       its motion. Neither Alfred nor Nichole filed an objection to the State’s motion.
¶ 18       At a hearing on April 30, 2012, the trial court heard arguments on both the State’s motion
       for declaration of nonpaternity and the State’s petition alleging juvenile neglect. The State, the
       GAL, and separate counsel for Alfred and Nichole appeared at the hearing.
¶ 19       The court first considered the State’s motion for declaration of nonpaternity. The parties
       stipulated that Nichole and Alfred had executed a VAP. Over Nichole’s objection, the State
       presented the unsworn testimony of the Family Core caseworker, who stated that Nichole told
       her that she and Alfred’s relationship began in December 2011. According to the caseworker,
       Alfred initially claimed the relationship started in December 2011. When Alfred was reminded
       that N.C. was born in February 2012, he stated that he and Nichole were intimate in either May
       or June of 2011.
¶ 20       During arguments, the State conceded that it could not bring an action for nonexistence of
       a parent and child relationship under section 7 of the Parentage Act (750 ILCS 45/7(b) (West
       2012)). The State contended, however, that it was entitled to challenge the VAP under section
       6(d) of the Parentage Act (750 ILCS 45/6(d) (West 2012)), authorizing challenges to a VAP
       based on fraud, duress, or material mistake of fact. The State argued that the evidence that
       Alfred and Nichole’s relationship did not begin until December 2011, with N.C.’s birth in
       February 2012, constituted either a material mistake of fact or fraud on the issue of Alfred’s
       paternity. Thus, the State asked the court to vacate the VAP.
¶ 21       The GAL agreed with the State that sufficient grounds existed to “set side or nullify” the
       VAP under section 6(d) of the Parentage Act based on fraud or material mistake of fact. The
       GAL explained that upholding the VAP in this case would “undermine its purpose to establish
       a legal relationship between a biological father and his child.” In support, the GAL noted that
       the VAP expressly stated that its purpose was to establish a legal relationship between a
       biological father and his child when the parents are not married. The GAL further argued that a
       VAP “is not a proper way to establish a relationship between a non-biological father and a
       child.” Instead, the GAL argued that type of relationship should be established through
       adoption. Alternatively, the GAL argued that the matter could be resolved by “a motion or a
       petition for nonpaternity brought by a proper party.”
¶ 22       Counsel for Alfred argued that the valid VAP legally established Alfred as N.C.’s father
       and that the State had not met its burden to invalidate the VAP based on fraud, material mistake
       of fact, or duress. Counsel noted that both Alfred and Nichole claimed to have had sexual
       relations in June 2011, making it possible for him to be the biological father of N.C.
¶ 23       Citing People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389 (2004), and In re
       Parentage of G.E.M., 382 Ill. App. 3d 1102 (2008), Nichole’s counsel argued that challenging
       a VAP is difficult. Specifically, counsel argued that a VAP could not be challenged by “a
       simple motion,” that the State did not have standing to challenge the VAP, and that the State
       did not present sufficient evidence to invalidate the VAP in this case.
¶ 24       Following arguments, the court granted the State’s motion for declaration of Alfred’s
       nonpaternity, finding that it was in N.C.’s best interests. The court explained that: (1) the
       State’s motion was filed shortly after N.C.’s birth; (2) unopposed genetic testing established
       that Alfred was not N.C.’s biological father; and (3) it would be bad public policy to allow

                                                   -5-
       someone who is not the child’s biological father to sign a VAP to establish himself as the father
       when he is not the child’s actual father. The court then discharged Alfred as a party to the
       neglect proceedings, and granted the State’s motion to amend the neglect petition to reflect that
       Alfred was no longer the legal father of N.C. 1
¶ 25       After discharging Alfred, the trial court proceeded to an adjudicatory hearing on the
       neglect petition. At the start of the hearing, the court granted the State’s request to question
       Nichole about the possible biological father of N.C. Nichole identified Joseph R. as the only
       potential father of N.C. Nichole stated that Joseph R. lived in Peoria, but she did not know his
       address.
¶ 26       Following additional brief testimony from Nichole on the neglect petition, the court
       determined that the State had proven all of the allegations. Therefore, the court found that
       N.C.’s environment was injurious to her health and, thus, she was a neglected minor.
¶ 27       On April 30, 2012, the circuit court entered an order finding Joseph R. to be the putative
       father of N.C. The sheriff of Peoria County personally served Joseph R. with a juvenile court
       summons to appear on May 21, 2012, on the allegations of N.C. being a neglected minor. A
       Family Core caseworker sent Joseph R. a letter at the homeless shelter he frequented, advising
       him that he may be the father of a child born in February 2012. The letter asked Joseph R. to
       contact the caseworker immediately and also offered Joseph R. assistance in establishing
       paternity. It is not apparent from the record whether Joseph R. received that letter. Ultimately,
       though, Joseph R. did not contact the caseworker and did not appear at the dispositional
       hearing.
¶ 28       On May 21, 2012, following a hearing, the circuit court entered a dispositional order
       making N.C. a ward of the court and naming the Guardianship Administrator of DCFS as
       N.C.’s guardian. On May 25, 2012, Nichole filed a notice of appeal.
¶ 29       On appeal, a majority of the appellate court reversed. The majority held that Nichole had
       standing to appeal the finding of nonpaternity against Alfred and his discharge from the case
       because they were married. The majority further found, however, that the State did not have
       standing to challenge Alfred’s paternity in the neglect proceedings. 2013 IL App (3d) 120438,
       ¶¶ 13, 20.
¶ 30       Alternatively, the majority held that even if the State had standing to challenge Alfred’s
       paternity and the VAP under section 6(d), the State failed to prove the requisite material
       mistake of fact. The majority reasoned that “[i]t is unclear whether the genetic identity of N.C.
       is material as to Alfred, because even after discovering he was not the biological father he still
       has sought to uphold the validity of the VAP and remain the legal father of N.C.” The majority
       also concluded that the State was not a party authorized under section 7(b) to bring an action to
       disestablish Alfred as N.C.’s father. 2013 IL App (3d) 120438, ¶¶ 14, 22.
¶ 31       Ultimately, the majority concluded that the trial court committed reversible error when it
       granted the State’s motion for declaration of nonpaternity and dismissed Alfred from the
       neglect proceedings. The majority determined that, “[a]ssuming Alfred’s status as the legal

           1
             The circuit court granted Alfred’s request to certify the order for appeal, and Alfred filed a petition
       for leave to appeal pursuant to Supreme Court Rule 306(a)(5) (eff. Feb. 16, 2011). The appellate court
       denied Alfred’s petition on May 25, 2012. Alfred is not a party to this appeal.

                                                        -6-
       father remains unchanged, both respondent and Alfred should have the opportunity to present
       evidence as to whether N.C. is neglected.” Because Alfred was a necessary party in the neglect
       proceedings, the majority reversed the trial court’s finding of neglect against Nichole and
       remanded for a new hearing on the neglect petition. 2013 IL App (3d) 120438, ¶ 23.
¶ 32       Justice Carter dissented, arguing that the State had standing to file the motion for
       nonpaternity because the State was obligated to act in N.C.’s best interests under the Juvenile
       Court Act, and the evidence demonstrated that it was in N.C.’s best interests to make a
       determination of paternity. Justice Carter noted that the GAL supported the State’s position
       that N.C.’s best interests would not be served by allowing the VAP to stand. Moreover, the
       GAL could have filed its own motion for declaration of nonpaternity on N.C.’s behalf under
       the Parentage Act (750 ILCS 45/7(b) (West 2012)). Thus, Justice Carter concluded that “under
       the unique facts of the present case, the State was authorized and, perhaps, obligated under the
       Juvenile Court Act and the Parentage Act to file the motion for declaration of nonpaternity.”
       2013 IL App (3d) 120438, ¶ 31 (Carter, J., dissenting).
¶ 33       Justice Carter also argued that nothing in the Parentage Act expressly prohibited the State
       from challenging a VAP, nor did the Act prohibit the State from filing a motion to declare
       nonpaternity under the circumstances of N.C.’s case. Finally, to the extent that the Parentage
       Act requires a party challenging a VAP to show a material mistake of fact, the DNA evidence
       here conclusively established that Alfred was mistaken on the issue of whether he was N.C.’s
       biological father. 2013 IL App (3d) 120438, ¶¶ 32, 33 (Carter, J., dissenting).
¶ 34       This court allowed the State’s petition for leave to appeal (Ill. S. Ct. R. 315(a) (eff. July 1,
       2013)) and allowed the Department of Healthcare and Family Services to intervene as an
       appellee. 2 We also allowed the Cook County public guardian, the Civitas ChildLaw Clinic and
       LAF to file amicus curiae briefs (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).

¶ 35                                          II. ANALYSIS
¶ 36       On appeal, the State argues that it has standing to ensure that N.C.’s biological father was
       participating in the neglect proceedings under its general responsibility to protect neglected
       minors, and under four specific statutory provisions in the Juvenile Court Act and Parentage
       Act. Because the State is obligated to care for neglected minors, such as N.C., under the parens
       patriae doctrine (In re D.S., 198 Ill. 2d 309, 328 (2001)), the State contends that it has the
       requisite “cognizable interest” necessary to confer standing in this case.
¶ 37       More specifically, the State argues that its actions to identify N.C.’s biological father in the
       neglect proceedings were permitted under four statutory provisions: (1) section 2-13(6) of the
       Juvenile Court Act, authorizing the State to file “one or more motions in the best interests of
       the minor” while neglect proceedings are pending in the circuit court (705 ILCS 405/2-13(6)
       (West 2012)); (2) section 6(d) of the Parentage Act, authorizing challenges to a VAP based on
       fraud, duress, or material mistake of fact (750 ILCS 45/6(d) (West 2012)); (3) section 7(a) of
       the Parentage Act, authorizing a child, mother, pregnant woman, any person or public agency

           2
           To clarify the parties involved in this appeal, we note that the intervening appellee, Department of
       Healthcare and Family Services (the Department), is distinct from the Department of Children and
       Family Services (DCFS).

                                                      -7-
       who has custody or provides support to the child, and the presumed or alleged father to bring
       an action to determine the existence of the father and child relationship (750 ILCS 45/7(a)
       (West 2012)); or (4) section 7(b) of the Parentage Act, authorizing a child, natural mother, or
       presumed father to declare the nonexistence of a parent and child relationship (750 ILCS
       45/7(b) (West 2012)). For parts of its argument, the State emphasizes that N.C.’s GAL
       supported its motion to disestablish Alfred’s paternity and remove him from the neglect
       proceedings.
¶ 38       Nichole responds that actions to disestablish paternity are not specifically authorized under
       the Juvenile Court Act and the doctrine of parens patriae is inapplicable here because the State
       is effectively seeking to make N.C. an illegitimate child. Nichole contends that “it is entirely
       too speculative (and premature) to presume that N.C. is better off as an illegitimate child and
       that the child’s illegitimacy needs to be protected or advanced by the State’s Attorney.”
       Nichole asserts that it was improper, and not in N.C.’s best interests, for the State to seek to
       disestablish Alfred’s paternity without first establishing paternity in another putative father.
       Nichole notes that one of the stated purposes of the Juvenile Court Act is to preserve family
       ties whenever possible, and the State’s actions here directly contradict that purpose.
¶ 39       To the extent that the Parentage Act permits N.C.’s GAL to file motions to disestablish
       paternity, Nichole argues the GAL did not file a motion in this case. Nichole urges this court to
       reject the State’s contention that it has “vicarious standing” to file the disestablishment motion
       based on the GAL’s support of that motion. Under the Juvenile Court Act, the GAL is solely
       responsible for filling motions on the minor’s behalf. Even assuming the State had standing to
       disestablish paternity here, Nichole argues that the DNA evidence establishing that Alfred is
       not N.C.’s biological father is insufficient to defeat the VAP because it does not constitute a
       material mistake of fact, fraud, or duress.
¶ 40       The Department, as the intervening appellee, responds that the Parentage Act governs
       parentage issues in proceedings under the Juvenile Court Act, and the State failed to comply
       with the Parentage Act’s provisions when it sought to resolve the parentage issues raised in this
       case. The Department argues that a VAP is conclusive on the issue of parentage and
       verification through genetic testing is not permitted under the Parentage Act or this court’s
       decision in People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389 (2004). The
       Department further argues that if the State wanted to file a petition to establish N.C.’s
       biological father under section 7(a) of the Parentage Act, it should have named Joseph R. as the
       alleged father and, if genetic testing established him as N.C.’s biological father, the trial court
       could have resolved the paternity issue accordingly. The Department also contends that the
       State did not have standing to disestablish Alfred’s parentage under section 7(b) of the
       Parentage Act because that provision strictly restricts standing to mothers, children, and
       fathers presumed by marriage.

¶ 41              A. Standing Under the Juvenile Court Act to Address Paternity Issues
¶ 42       As demonstrated by the parties’ arguments, we must initially decide whether the State has
       standing to address paternity issues in proceedings under the Juvenile Court Act. Standing is a
       common law concept, satisfied if a “party has a real interest in the outcome of the
       controversy.” People v. $1,124,905 U.S. Currency & One 1988 Chevrolet Astro Van, 177 Ill.


                                                    -8-
       2d 314, 328 (1997). We review de novo the issues of whether a party has standing and the
       proper construction of the Juvenile Court Act because they both present questions of law.
       Powell v. Dean Foods Co., 2012 IL 111714, ¶ 35; Ries v. City of Chicago, 242 Ill. 2d 205, 216
       (2011). When construing statutory provisions, our goal is to determine and effectuate the
       legislature’s intent, best indicated by giving the statutory language its plain and ordinary
       meaning. Innovative Modular Solutions v. Hazel Crest School District 152.5, 2012 IL 112052,
       ¶ 22.
¶ 43        The neglect proceedings in this case were initiated under the Juvenile Court Act. The
       Juvenile Court Act’s express purpose is to secure for every minor subject to its provisions “the
       safety and moral, emotional, mental, and physical welfare of the minor and the best interests of
       the community,” and “to preserve and strengthen the minor’s family ties whenever possible.”
       705 ILCS 405/1-2(1) (West 2012). The Juvenile Court Act also instructs that its provisions
       must be liberally construed to accomplish its purpose. 705 ILCS 405/1-2(4) (West 2012).
¶ 44        As this court has recognized, the State’s parens patriae power to protect minors is codified
       in the Juvenile Court Act because it “specifically charges the circuit court with the duty to act
       in the best interests of the minor and for the minor’s own protection.” In re D.S., 198 Ill. 2d
309, 328 (2001). Moreover, when a petition is filed under the Juvenile Court Act alleging that
       a child is abused, neglected, or dependent, the State becomes the real party in interest and is
       solely responsible for prosecuting the petition. In re J.J., 142 Ill. 2d 1, 6 (1991); In re D.S., 198
Ill. 2d at 322.
¶ 45        Relevant to the initial standing issue presented here, section 6-9 of the Juvenile Court Act
       provides that “[i]f parentage is at issue in any proceeding under this Act *** the Illinois
       Parentage Act of 1984 shall apply and the court shall enter orders consistent with that Act.”
       705 ILCS 405/6-9(1) (West 2012). Applying the plain meaning of this provision, section
       6-9(1) contemplates the State raising, and the circuit court resolving, parentage issues in a
       neglect proceeding under the Juvenile Court Act. Implicitly, then, section 6-9(1) authorizes the
       State to raise parentage issues in a neglect proceeding under the Juvenile Court Act in a manner
       consistent with the Parentage Act.
¶ 46        Moreover, section 2-13(6) of the Juvenile Court Act provides that “[a]t any time before
       dismissal of the petition or before final closing and discharge *** one or more motions in the
       best interests of the minor may be filed.” 705 ILCS 405/2-13(6) (West 2012). A motion under
       section 2-13(6) must include sufficient facts in support of the relief requested. 705 ILCS
       405/2-13(6) (West 2012). This unlimited provision broadly authorizes the State to file any type
       of motion if it is in the best interests of the minor. Necessarily, this would include a motion to
       address a paternity issue in the best interests of the minor if sufficient facts in support were
       included in the motion.
¶ 47        Thus, recognizing the Juvenile Court Act’s purpose and the State’s unique enforcement
       role and liberally construing the plain meaning of sections 6-9(1) and 2-13(6) to accomplish
       the Juvenile Court Act’s goals (705 ILCS 405/1-2(4) (West 2012)), we conclude that the State
       has standing to raise parentage issues in a neglect proceeding in the best interests of a minor.
       Although the State is authorized to raise a parentage issue in a neglect proceeding under the
       Juvenile Court Act, it is equally clear that the State’s action must comply with the Parentage
       Act. 705 ILCS 405/6-9(1) (West 2012). Accordingly, we next consider whether the State’s


                                                     -9-
       challenge to Alfred’s paternity in the underlying neglect proceedings complied with the
       Parentage Act.

¶ 48                                        B. The Parentage Act
¶ 49       The State asserts that its challenge to Alfred’s paternity complied with the Parentage Act in
       three separate and alternative ways. Specifically, the State relies on the following actions
       authorized by the Parentage Act: (1) an action to invalidate a VAP under section 6(d) (750
       ILCS 45/6(d) (West 2012)); (2) an action to establish a father and child relationship under
       section 7(a) (750 ILCS 45/7(a) (West 2012)); or (3) an action to declare the nonexistence of the
       parent and child relationship under section 7(b) (750 ILCS 45/7(b) (West 2012)). See supra
       ¶ 37.
¶ 50       The State’s argument requires us to construe the Parentage Act, presenting a question of
       law that we review de novo. Innovative Modular Solutions v. Hazel Crest School District
       152.5, 2012 IL 112052, ¶ 22. The fundamental goal of statutory construction is to ascertain and
       give effect to the legislature’s intent, best indicated by giving the statutory language its plain
       and ordinary meaning. Innovative Modular Solutions, 2012 IL 112052, ¶ 22. This court will
       enforce clear and unambiguous statutory language as it is written, and we will not read into it
       exceptions, conditions, or limitations not expressed by the legislature. Ryan v. Board of
       Trustees of the General Assembly Retirement System, 236 Ill. 2d 315, 319 (2010).
¶ 51       The Parentage Act creates a statutory mechanism for legally establishing a parent-child
       relationship. J.S.A. v. M.H., 224 Ill. 2d 182, 198 (2007). The Parentage Act serves Illinois’s
       public policy by expressly recognizing the right of every child to the physical, mental,
       emotional and monetary support of his or her parents. 750 ILCS 45/1.1 (West 2012). Under the
       Parentage Act, a father and child relationship can be established a number of ways. 750 ILCS
       45/4 (West 2012). The Parentage Act also contains a number of presumptions of paternity
       based on the marital status of the parents or the signing of a VAP. 750 ILCS 45/5 (West 2012).
¶ 52       Relevant here, under section 6 of the Parentage Act, is that a parent and child relationship
       can be established by consent with the valid execution of a VAP between the biological mother
       and a man claiming to be the child’s father. 750 ILCS 45/6(a) (West 2012). Paternity
       established by a VAP “has the full force and effect of a judgment entered under this Act and
       serves as a basis for seeking a child support order without any further proceedings to establish
       paternity.” 750 ILCS 45/6(b) (West 2012). In fact, a judicial or administrative proceeding to
       “ratify” paternity established under section 6 is “neither required nor permitted.” 750 ILCS
       45/6(c) (West 2012). The presumption of paternity created by a VAP is conclusive unless the
       VAP is rescinded by the father or mother within the earlier of 60 days or the date of an
       administrative or judicial proceeding involving one of the signatories and relating to the child.
       750 ILCS 45/5(b)(1), (b)(2) (West 2012); 410 ILCS 535/12(6), (7) (West 2012). Here, it is
       undisputed that Nichole and Alfred signed a VAP. Thus, under sections 5 and 6 of the
       Parentage Act, Alfred is conclusively presumed to be N.C.’s legal father. The State contends,
       however, that it properly challenged Alfred’s presumed paternity under section 6(d) and two
       separate subsections of section 7. We address each of the State’s arguments in turn.




                                                   - 10 -
¶ 53                                1. Section 6(d) of the Parentage Act
¶ 54       Section 6(d) details the only permissible way to challenge a VAP under the Parentage Act,
       and provides, in its entirety:
                   “(d) A signed acknowledgement of paternity entered under this Act may be
               challenged in court only on the basis of fraud, duress, or material mistake of fact, with
               the burden of proof upon the challenging party. Pending outcome of the challenge to
               the acknowledgement of paternity, the legal responsibilities of the signatories shall
               remain in full force and effect, except upon order of the court upon a showing of good
               cause.” 750 ILCS 45/6(d) (West 2012).
       This language demonstrates that the legislature intended any challenge under section 6(d) to be
       limited in nature, identifying only three possible grounds for a challenge—fraud, duress, or
       material mistake of fact. Indeed, these narrow grounds are similar to the equitable grounds
       used by parties to a contract to rescind the contract and restore the parties to their initial status.
       See, e.g., Freedberg v. Ohio National Insurance Co., 2012 IL App (1st) 110938, ¶ 27
       (recognizing that a contract may be rescinded based on fraud or misrepresentation); Corcoran
       v. Northeast Illinois Regional Commuter R.R. Corp., 345 Ill. App. 3d 449, 454 (2003)
       (discussing requirements to rescind a contract based on a mutual mistake of a material fact);
       Osage Corp. v. Simon, 245 Ill. App. 3d 836, 843 (1993) (voiding a contract that was a product
       of duress). Section 6(d) also plainly instructs that the legal responsibilities of the signatories
       remain in full force pending any challenge to the VAP. The section, however, provides no
       basis for the State, who did not sign the VAP, to employ the contractual-based grounds in
       section 6(d) to defeat the VAP. Therefore, considered in its entirety, the language of section
       6(d) suggests that the legislature intended to permit the signatories to use section 6(d) but did
       not intend to permit the State to challenge a VAP under section 6(d).
¶ 55       Construing section 6(d) of the Parentage Act narrowly is consistent with this court’s
       holding in People ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389 (2004), that section
       6(d) provided a tightly limited means to defeat a VAP. In Smith, we held that a man who signs
       a VAP is not permitted to later challenge the VAP under section 6(d) with DNA evidence
       showing that he is not the child’s biological father. Smith, 212 Ill. 2d at 391. We also
       recognized, as we do here, that section 6(d) explicitly limits VAP challenges only to claims of
       fraud, duress, or material mistake of fact. Smith, 212 Ill. 2d at 399.
¶ 56       Explaining the limited options to challenge a VAP, we observed that section 6(d) was
       enacted to bring Illinois in compliance with federal regulations pertaining to the Social
       Security Act and block grants for the Temporary Assistance for Needy Families program
       (TANF). Among other requirements, TANF mandates that a state operate a child support
       enforcement program that includes a simple process for voluntary acknowledgements of
       paternity with a 60-day rescission option, and limits challenges to a VAP only on the basis of
       fraud, duress, or material mistake of fact. Smith, 212 Ill. 2d at 402-03.
¶ 57       We also noted in Smith that a presumption of paternity created by a VAP is conclusive
       under the Parentage Act, unlike the rebuttable paternity presumptions created by marriage.
       Smith, 212 Ill. 2d at 404-05. In other words, the legislature intended a challenge to the

                                                    - 11 -
       presumption of paternity created by a VAP to be more limited and difficult. Thus, we
       concluded that “[u]nder the limited circumstances presented in section 6(d), a man who
       voluntarily acknowledges paternity can later challenge the voluntariness of the
       acknowledgement if he can show that it was procured by fraud, duress, or material mistake of
       fact, but the Parentage Act does not allow him to challenge the conclusive presumption of
       paternity with contrary evidence.” (Emphasis in original.) Smith, 212 Ill. 2d at 405.
¶ 58        Although we did not consider whether the State could bring a VAP challenge under section
       6(d) in Smith, its rationale is consistent with our construction of section 6(d) in this case. Our
       recognition in Smith of the limited nature of a section 6(d) challenge brought by a man who
       agreed to be legally bound by a VAP comports with our conclusion here that the legislature
       intended section 6(d) to be used by the VAP signatories because they, unlike the State, are
       legally obligated to provide financial support to the child under the VAP. It is also consistent
       with Smith’s recognition that Illinois adopted a VAP system specifically to comply with
       federal regulations seeking to facilitate the enforcement of child support orders. Certainly, the
       enforcement of child support orders based on a VAP could potentially be hindered if the State
       is permitted in a juvenile neglect proceeding to use section 6(d) to invalidate a VAP with DNA
       evidence, as the State attempted here. See People v. Latona, 184 Ill. 2d 260, 269 (1998) (noting
       that this court has a duty to avoid construing a statute in a way that defeats the purpose of the
       statute); see also 750 ILCS 45/6(c) (West 2012) (prohibiting DNA evidence from being used to
       “ratify” a validly executed VAP).
¶ 59        Accordingly, the State cannot challenge Alfred’s paternity under section 6(d). Thus, we
       need not consider whether the State complied with section 6(d) here, or whether its evidence
       was sufficient to establish a material mistake of fact or fraud. While the State is not permitted
       to challenge Alfred’s paternity under section 6(d), that does not necessarily mean that a man
       presumed to be a father under a VAP is forever shielded from a paternity contest. To the
       contrary, as explained below, the Parentage Act permits an action to establish or disestablish a
       father and child relationship, regardless of any presumption of paternity, in section 7. See also
       In re Paternity of an Unknown Minor, 2011 IL App (1st) 102445, ¶ 10 (VAP does not preclude
       paternity action by biological father under section 7(a) of the Parentage Act); In re M.M., 401
Ill. App. 3d 416, 422-23 (2010) (VAP does not preclude paternity action by the minor child
       under section 7(b) of the Parentage Act).

¶ 60                                 2. Section 7 of the Parentage Act
¶ 61       Next, we consider whether the State’s challenge to Alfred’s paternity complied with
       section 7 of the Parentage Act. Generally, section 7 of the Parentage Act details the procedures
       for bringing an action to determine the existence of a father and child relationship (establish) or
       declare the nonexistence of a father and child relationship (disestablish), and it identifies who
       can initiate those actions. 750 ILCS 45/7 (West 2012). Relevant to the issue raised here, the
       Parentage Act also authorizes the trial court to order genetic testing to establish or disestablish
       the father and child relationship in any type of section 7 action. 750 ILCS 45/11(a) (West
       2012). If the trial court finds that the genetic testing shows the alleged father is not the
       biological parent of the child, “the question of paternity shall be resolved accordingly.” 750
       ILCS 45/11(f)(1) (West 2012). Alternatively, if the testing shows the alleged father is the


                                                   - 12 -
       biological parent of the child, “the alleged father is presumed to be the father, and this evidence
       shall be admitted.” 750 ILCS 45/11(f)(3) (West 2012).
¶ 62       The State argues that its challenge to Alfred’s paternity was proper as either an
       establishment action under subsection (a) or a disestablishment action under subsection (b) of
       section 7 of the Parentage Act. The State also emphasizes that N.C.’s GAL supported its
       challenge to Alfred’s paternity.
¶ 63       We first consider subsection (a) of section 7, providing a mechanism to establish a father
       and child relationship. Subsection (a) broadly authorizes a variety of individuals to file an
       action to determine the existence of the father and child relationship, regardless of whether the
       relationship is already presumed under section 5 of the Act. 750 ILCS 45/7(a) (West 2012).
       The expansive group permitted to bring an action under subsection (a) includes: (1) the child;
       (2) the mother; (3) a pregnant woman; (4) any person or public agency who has custody of, or
       is providing or has provided financial support to the child; (5) the Department if it is providing
       or has provided financial support or is assisting with child support collection services; or (6) a
       man presumed or alleging himself to be the father of the child or expected child. 750 ILCS
       45/7(a) (West 2012). The only requirement for bringing a subsection (a) action is that “[t]he
       complaint shall be verified and shall name the person or persons alleged to be the father of the
       child.” 750 ILCS 45/7(a) (West 2012).
¶ 64       Initially, we note that the appellate court did not consider whether the State’s challenge was
       proper as an establishment action under section 7(a). The reason for this is clear. Alfred is
       presumed to be N.C.’s legal father as a result of the VAP. In the circuit court, the State solely
       sought to remove Alfred from the proceedings and did not identify another man as N.C.’s
       alleged father, as would be required under section 7(a). Instead, the State’s contest to Alfred’s
       paternity indisputably was in the form of a disestablishment action, the subject of section 7(b).
       In other words, this appeal does not involve an establishment action under section 7(a).
       Accordingly, because the State’s challenge here cannot be construed as an establishment
       action under section 7(a), we need not consider in this case whether the State is authorized to
       bring an establishment action under that provision, or otherwise complied with section 7(a).
¶ 65       Thus, we next consider whether the State’s challenge to Alfred’s paternity was proper as a
       disestablishment action under subsection (b) of section 7. Subsection (b) provides a much
       more narrow type of action and explicitly limits its application to actions brought by the child,
       the natural mother, or a man presumed to be the father for reasons related to marriage. 750
       ILCS 45/7(b) (West 2012). An action under subsection (b) must also be brought by verified
       complaint. 750 ILCS 45/7(b) (West 2012).
¶ 66       Here, the State is not a party statutorily authorized to bring a disestablishment action under
       subsection (b), and the action was not brought by verified complaint. We reject the State’s
       assertion that it obtained standing to bring a disestablishment action under subsection (b) based
       on the GAL’s support of the State’s attempt to remove Alfred from the neglect proceedings.
       Although we agree with the State that N.C.’s GAL, acting on N.C.’s behalf, could have
       brought the disestablishment action under subsection (b), we emphasize that in this case it was
       the State and not the GAL that filed the motion. See In re D.S., 198 Ill. 2d 309, 321 (2001)
       (GAL is responsible for filing pleadings on behalf of a minor in juvenile court proceedings);
       see also In re M.M., 401 Ill. App. 3d 416, 421-24 (2010) (affirming GAL’s ability to file a


                                                   - 13 -
       petition to disestablish an acknowledged father in a juvenile neglect proceeding). The Act,
       however, narrowly authorizes a disestablishment action under subsection (b) to be filed by the
       child, the mother, or a man presumed to be the father by reason of marriage. 750 ILCS 45/7(b)
       (West 2012).
¶ 67       We also agree with the State that if the GAL files an action to disestablish a father under
       subsection (b) of section 7 in a juvenile neglect proceeding, the State assumes the
       responsibility for prosecuting the action in that proceeding. See In re D.S., 198 Ill. 2d at 322
       (explaining that in proceedings under the Juvenile Court Act the State is responsible for
       prosecuting the action). That does not mean, however, that the State obtains standing to initiate
       a subsection (b) disestablishment action vicariously through the GAL. To the contrary, the
       Parentage Act does not authorize the State to initiate a subsection (b) disestablishment action.
       See 705 ILCS 405/6-9(1) (West 2012) (Parentage Act applies to “any” proceeding under the
       Juvenile Court Act when a parentage issue is involved); see also Ryan v. Board of Trustees of
       the General Assembly Retirement System, 236 Ill. 2d 315, 319 (2010) (this court must enforce
       unambiguous statutory language as it is written). Therefore, we conclude that the State is not
       permitted to initiate a disestablishment action under subsection (b) of section 7 of the
       Parentage Act.
¶ 68       Because the State’s challenge to Alfred’s paternity in this case did not comply with the
       Parentage Act, we remand, as the appellate court did, for a new neglect proceeding. We note,
       however, that by remanding for a new neglect proceeding, we do not mean that proceedings to
       disestablish Alfred’s paternity are foreclosed. In the proceedings below, N.C.’s GAL
       supported the State’s attempt to disestablish Alfred as N.C.’s father. Because the GAL has
       standing to file a disestablishment action under section 7(b) of the Parentage Act (750 ILCS
       45/7(b) West 2012)), the GAL may initiate such a proceeding on remand. Depending on the
       results of any paternity proceedings properly held in accord with the Parentage Act, a new
       neglect proceeding may or may not be necessary.

¶ 69                                       III. CONCLUSION
¶ 70        In summary, we hold that although a party’s paternity may be challenged in a neglect
       proceeding under the Juvenile Court Act, the challenge must comply with the provisions of the
       Parentage Act. Here, the State’s challenge to Alfred’s paternity failed to comply with the
       Parentage Act.
¶ 71        Accordingly, we affirm the appellate court’s judgment. We remand with directions for the
       trial court to conduct a new hearing on the neglect petition that includes Alfred and Nichole. If,
       however, on remand, N.C.’s GAL decides to renew the challenge to Alfred’s paternity, the
       challenge must comply with the Parentage Act. The results of any such proceedings will
       determine whether a new neglect proceeding must be held.

¶ 72      Affirmed.
¶ 73      Cause remanded with directions.

¶ 74      JUSTICE THEIS, specially concurring:


                                                   - 14 -
¶ 75        The majority initially states that under the Juvenile Court Act “the State has standing to
       raise parentage issues in a neglect proceeding in the best interests of a minor,” as long as the
       State’s action complies with the Parentage Act. Supra ¶ 47. The majority then holds that the
       State cannot comply with the Parentage Act because it has no standing to challenge paternity
       under sections 6(d) or 7(b) of the Parentage Act. Supra ¶¶ 59, 70. Although I agree with the
       ultimate holding, it is irreconcilable with the initial premise. I write separately because I
       disagree that the State’s Attorney has standing under the Juvenile Court Act to challenge
       paternity in a neglect proceeding. Rather, I would hold that the Parentage Act governs issues
       related to parentage arising in any civil proceeding and that statute does not authorize the
       State’s Attorney to challenge a VAP or to pursue an action to disestablish paternity.
¶ 76        The majority observes that section 6-9 of the Juvenile Court Act contemplates that
       parentage issues may arise in a neglect proceeding. 705 ILCS 405/6-9 (West 2012). It then
       recognizes that the State has the authority in a neglect proceeding to file motions in the best
       interest of a child under section 2-13(6) of the Juvenile Court Act (705 ILCS 405/2-13(6)
       (West 2012)). From these observations, it concludes that the State’s Attorney has standing to
       file a motion in a neglect proceeding to raise paternity issues in the best interest of the child
       under the Juvenile Court Act, as long as there are sufficient facts to support it. Nowhere in its
       opinion does the majority explain what relief the State’s Attorney could seek in that motion, or
       what dispositional order the circuit court could enter based on that motion. The answer would
       be none.
¶ 77        Indeed, the plain language of both the Parentage Act and the Juvenile Court Act explicitly
       provide that parentage issues in juvenile court proceedings are governed by the Parentage Act.
       See 750 ILCS 45/9(a) (West 2012) (“In any civil action not brought under this Act, the
       provisions of this Act shall apply if parentage is at issue.” (Emphasis added.)); 705 ILCS
       405/6-9(1) (West 2012) (“If parentage is at issue in any proceeding under this Act *** then the
       [Parentage Act] shall apply and the court shall enter orders consistent with that Act.”). Thus,
       the General Assembly has specifically articulated that any issues involving paternity, whether
       they arise under the Parentage Act or any other civil proceeding, must consistently adhere to
       the statutory directives of the Parentage Act.
¶ 78        The majority’s determination that the State’s Attorney has standing to challenge paternity
       under the best interest provisions of the Juvenile Court Act is inconsistent with the statutory
       directives of the Parentage Act, and misconstrues the State’s Attorney’s limited role under the
       Parentage Act. The Parentage Act expressly identifies the purpose of the statute is to further
       the “right of every child to the physical, mental, emotional and monetary support of his or her
       parents under this Act.” 750 ILCS 45/1.1 (West 2012). With that in mind, the statute sets forth
       a comprehensive scheme for legally establishing a parent and child relationship and for
       challenging an established parent and child relationship. It specifically identifies those parties
       who may initiate these types of challenges and the particular procedures which they must
       follow. See generally 750 ILCS 45/7 (West 2012).
¶ 79        The General Assembly made a deliberate choice not to include the State’s Attorney as one
       of the parties authorized to bring a disestablishment action against a man conclusively
       established as the presumed father by a VAP. 750 ILCS 45/7(b) (West 2012). The VAP
       represents a conscious decision by an individual to accept the legal responsibility of being the


                                                   - 15 -
       child’s father. This acknowledgment serves an important role in keeping with the overriding
       purpose of the statute. The State must give full force and effect to that acknowledgment in the
       same manner as a judgment of parentage. 750 ILCS 45/6(b) (West 2012). In keeping with the
       stated purpose, the statute limits those that can seek to disestablish paternity to the mother,
       child, and a man presumed to be the father for reasons related to marriage. 750 ILCS 45/7(b)
       (West 2012). In this way, the General Assembly has recognized and balanced the varied
       interests at stake, including the interests of the child.
¶ 80       Although the State’s Attorney argues its standing to challenge parentage derives from its
       responsibility under the Juvenile Court Act to act in the best interest of the child, the Parentage
       Act does not expressly provide for the court to consider the best interests of the child prior to
       declaring the nonexistence of a parent and child relationship. Similarly, in cases brought by
       proper parties to establish paternity under section 7(a), this court has previously explained that
       there is no express requirement that a court first consider the best interests of the child before a
       legal determination of paternity can be made. In re Parentage of John M., 212 Ill. 2d 253, 264
       (2004). It is only after parentage is established that the court is then charged with the
       responsibility under section 14 with addressing parental rights such as custody or visitation
       which shall not be granted unless it is in the best interests of the child. Id. at 264-65.
¶ 81       To be sure, issues may arise as to whether a father who signed a VAP is abusing or
       neglecting a child. The State’s Attorney always has the duty and responsibility to prosecute
       these issues in the best interest of the child (In re J.J., 142 Ill. 2d 1, 12 (1991)), as it originally
       set out to do in this case by filing a juvenile neglect petition and seeking to have N.C.
       adjudicated neglected and made a ward of the court. Nevertheless, merely because a paternity
       issue may arise in the context of a neglect proceeding under the Juvenile Court Act does not
       provide the State’s Attorney with standing to challenge the paternity of a legal father and is
       inconsistent with the legislative directive of the Parentage Act. Whether paternity issues arise
       in a neglect proceeding, a dissolution proceeding, an adoption proceeding or independently,
       does not alter the command of the Parentage Act. It would be contrary to the express legislative
       directive and public policy for different rules to apply regarding parentage issues arising in
       juvenile court proceedings as opposed to parentage issues arising in other civil proceedings.
       The State’s Attorney’s standing, if any, to challenge paternity in this context or in any other
       civil proceeding must derive from the Parentage Act. Indeed, as the majority explains, under
       the Parentage Act, the State’s Attorney is not authorized to challenge a VAP or to bring a
       disestablishment action.
¶ 82       Additionally, I reject the majority’s characterization of the State’s Attorney’s role under
       the Parentage Act. The majority holds that if a GAL initiates a disestablishment action during
       the pendency of a neglect proceeding on behalf of the child, that the State must prosecute that
       action. Supra ¶ 68. The majority relies solely on In re D.S., 198 Ill. 2d 309 (2001), a
       termination of parental rights case, for support. In D.S., this court held the power to prosecute a
       termination of parental rights petition under the Juvenile Court Act belongs solely to the State.
       Id. at 322. Significantly, D.S. expressly relied upon the lack of any private right to prosecute
       petitions filed pursuant to the Juvenile Court Act, which is purely a prosecutorial function
       traditionally reserved to the State. Id.



                                                     - 16 -
¶ 83       In contrast, the Parentage Act expressly contains a provision affording a child a private
       right to pursue an action to disestablish parentage. The statute expressly provides that the GAL
       may represent the child in that action. 750 ILCS 45/7(c) (West 2012). In terms of counsel, the
       Act specifically limits the role of the State’s Attorney. Section 18(b) provides that “[u]pon the
       request of a mother or child seeking to establish the existence of a father and child relationship,
       the State’s Attorney shall represent the mother or child in the trial court.” (Emphases added.)
       750 ILCS 45/18(b) (West 2012). That section further provides that “[l]egal representation by
       the State’s Attorney *** shall be limited to the establishment and enforcement of an order for
       support, and shall not extend to visitation, custody, property or other matters.” Id. Thus, the
       statute plainly limits the role of the State’s Attorney to involvement only if the mother or child
       requests it, and only with respect to establishment of paternity and enforcement of child
       support orders. Accordingly, the majority’s holding, that the State’s Attorney must prosecute a
       disestablishment action brought by a child or his GAL during the pendency of a neglect
       proceeding, is contrary to the plain language of the statute. Consequently, I cannot join in that
       part of the majority’s opinion.
¶ 84       In conclusion, under the Juvenile Court Act, the State has broad powers to protect the
       welfare of children and several tools at its disposal to accomplish that objective. For example,
       the Act empowers the State’s Attorney to remove a minor from her legal parents if neglect is
       suspected (705 ILCS 405/2-5 (West 2012)), place the child in temporary custody (705 ILCS
       405/2-10 (West 2012)), require parents to comply with court orders and service plans to ensure
       the child’s safety (705 ILCS 405/2-23 (West 2012)), and to terminate parental rights upon
       proof of unfitness if in the best interest of the child (705 ILCS 405/2-27, 2-28 (West 2012)). In
       contrast, under the Parentage Act, the General Assembly has chosen to limit the role of the
       State’s Attorney with respect to issues related to paternity. That limited role does not include
       challenging a VAP or disestablishing the paternity of a man who has been conclusively
       presumed to be the legal father.

¶ 85      CHIEF JUSTICE GARMAN joins in this special concurrence.




                                                   - 17 -